,I-
                                                                        .J_




.               OFFICE OF THE ATTORNEY GENERAL OF TEXAS
;                               AUSTIN




      HonorableCharlesR. ldartln
      &mnty     Auditor
      &rrlBoa CoQnt
      Marahell,Texa
      Dear 3lrt




                                              ion whfah is met
                                              so n o fenlffLda r lt
                                             tbd a fterh ialnna a l
                                           aL been filed with the
                                                 , whioh did not
                                                 ag a8 oiiiooet
                                                 lr an order 81.-
                                               rxpensoto k de-
                                               h i8 lx o eia duo th 6




                               th 1912, R. L. Oallamy,
                               olnotHo. s, Flaoe a, Hanrl-
                             his rmuel reportwith the
                             HarrleoaCounty,Nxas a copy
                            a to my offioeby the Dkrtat

            leotrd  for the Parr 1941. The report Bhmo t&et
            t&e total ournnt fees oollaotsdwas more than
            Q800.00, t&6 martmumfear slloumlunder Axtiolee
            3J83-38%3&, the report 8hOWiXi$an emeN bU0 ths
~erabla   CharlesPI.Martin,paga 2


  OowbY. Thla enauel reportwhieb was Slled on
  February18th 1942 do&8 not 118s any orpenaea
  ~XIWPPO~. by the oitiae, m5s 0rri0m      aid. n08
 ~file 6nr manthl~expense eoeount88 mquiro8 by
  ~rtlole3899, aupra,by making an ltcrmlzrd      and
  aworn atatamnt or all t&o aatuel and neoeaaery
  expenaralaourrd by hla,in the oonduotof hia
  c&floe at the 01068 04 la o h month et hla tenure
  0f 0rmO.     This ori~oi81 waa not alloweda olork,
  or aaaiatant by the Comdaaionera*    Court or Hard-
  eon Countyat lib8beglnnf~ o? tha ywar, nor UI
  I mare 0r my l~plloatlonthat uaa mad* aaklag
  ror a olrrk or aacriatant tar tha Juatioror the
 P*aOe.    me minute8 or the Ommlaal~z~~ra* a0urt
  ahowa that them ,yaano order enteredallming
  thla aaaietantor olork at the lwglntiing or the
  year 194l, or at any tina doria$ tha 7aar 194l.
  AU Oouaty AutIlter, I owefully ohookedever kl,~
  anual report for tha mrr 1941, aa required by
  lnw, and wrote him l letteron Marob 5th. 1942,
  gitinghia tha benefit of ay rindlnga,    *hioh
  &owed     that   he owaa the oaunty     es oxoeaa foe8
  $ipLia, whbb ia of~aaa fee8 for            the year 194l
  a a diB OlUd~8 @ .)J im l         0888nh 8~8 hr Sall.,d t@
  list aa bellnquentin hZa annua1 report fcm the
  yea  1940 laa 0011eat.~ aame in 194l (Artla1.a
  ys93-3897,R.O.&)* Aa Runty Auditor I.hara not
  glad. my ferssal     report     et my findlag       in tha vex%-
  oua annualnpwte of tha offlolala, lath eouaty
  end preolnat,lm the Wand Zuy and to the C&s-
  810Mra'      GNrt.     At     th0 rint   acarting    or   th0 ct~~
  tiaaion~ra*aourt, whloh ua on Mareh 9th 1942,
  web MB the rirst meatlngOttOr the Juatioeof
  PMO~ h8d riid    hi8 am~8i nport (the row belssg
  a regularmating or the oourt) the SPuatloo    ot
  the Per08 ppeasntadan arfl.drrit.exoeutod  b;l hi&-
  a&r, aettSn8forth the f8cC that &Wing thr Fear
  194l he had p4td to 8. A. Znnomrity,   a* alark
  hire, the aum of $240.00and in additlentbnte
  br had paid Uo.00 tar 8~ ofriolalbaa& - prealum
  on the auratybond, I feel 8~ -, lnakiag    a @ati
  total or ~250.00whioh ha 01asrUr  wan paid by him
  rr0m reea or orri0e. He ia amu saking the QOmaia-
  aionara’ Court to allow thts aup ea a deduotim
     hla annual rspert end allow him tbla Olerk hlra
  ~J.J
hirable aher       B. imtln, Pap 3


    aa an oftioelxpaaaefor th& year 19bl, together
    with the pm&m   ou the aumty bond. As @tata&
    lbew, the orrioial&id not file any loathlyex-
    penes eoaountaet any time duringthe year 1941,
    DW did he lnoludeany or tile expense In hi8 aa-
    nual report tiled with the Dlatrlot Clerk OP Feb-
    ruary 18, 1942. I hare bafwa ma an opinion,ad-
    drvaas4to the County Awtltor, Bell County,being
    opinloa   O-399, dated    Fabruwy   29&b 19&O, . . .
    bearingM this aaaa inquiry but Seal I&r~;ta
    in ay Znqulryam lomew&8tdifjiterant.
    oonfuaed aoezwhatafter   reading   a deolalon hsadod
    dew in the oaae of Rtate of Texas vu. Comae
    (ClvllAppeal@) 106 5. W. (P&I 397, alao a 4*oi-
    alon bearingon t&i@ aubJso6 haMod bow in the
    oaw or O~POII county    va. ax (Tat. cm.      App.)
    61 8. w. (26) 143. Thaw weea invo lveluita by
    the .otuntyeeelnet ottlloiala   olaM.ng oertaiado-
    daclt;lo~au ottloe expanse In their aaawl roperto
    e%d:,no   Ht t
                 up lnmo nth ly
                              lx p wma leoowta.  At
    t&a~‘beeting on Monday,Marah 9th 1942, the ComS#-
    aiwqra* Court dib not $088 oa Ohe attidrrlt uJ1
    lpp~leatlosof the JwtLoe Ot tho Peaao to aLlaw
    hi8 thla daduotlc8n  rm    hir lxo~aa few, but mada
    lom inquiryabout timlr la-1 authorityto allor
    a a mlsthlatlm.       In otbsr,rorAatb uttwwaa
    no% rotad upon. I want to a&d hare thet tha ow-
    ~etneaa af the lfildarlt,attiag forth the aount
    oi wneg pal& oat by the buatioeof the Peaoo 88
    ~alarkhire am3 the amuat paid 88 snmlu*on sum-
    ty bond la not queatieaod,        baaauaeIt la a known
    fast tha6 the olark,    or fiaaiittuIt,  aotual1yper-
    rorau awe &utter TOP tho brutlee ot the Peaoe,
    and peoorda abow that a surety bond wee ueoutaQ
    by the Juatlaiof the Fe608 in JanUUryIOU.

    l';uEE!TION
             110.tEXB: After       aa ~iolal, ompmaak~
                             wider the fee ayabem, ha8 iaUe4
                             to iil1.r
                                     his month4 oxpeaae aa-
                             oount,ad V&Q had net be- al-
                             lovah am *aai~tantlor olerk,
                             a6 eny time hrl* the rear lP&?L
                             by the 00IPL1881OneP8~Oourt, oan
$8aorobloOhorloaR. Wrtia, Pa&o 5


      s&l1 make to the dis8PlOt 00tarO Qi Oh0 0l#utr
      in whloh ha reeidoo a 0*0?n Miotemmd  in tz’$ali-
      oat.   (oa ionas            lnd lpprov.4
                         do 8lg n.d              by the   !Widia
      Awlltor)a oopy ot whloh otatonmntohall bo for-
      warded to the "tote Auditorbr the olerk of the
      dlstrfctcrourt oi said oountywlthln thirty (30)
      days oftor the omm ha8 boon filed in h&s offioo,
      ant?one oopy to be filed with the oountpuuditor,
      ii 8~; othorwioeooid oopy oh811 bo filed with
      tho Cmtnloolonora'  Court. ?a14 rs9ort shall ohow
      the amountor all r eea o,o misa lo Julad UDmpon-
      ootlonswheteverOOrn6Q by 0014 ersi00r CIurinJg
      tho ri00d year; aad 8osan4ly.ohou 8hor the
      *nount 0r roeu, 008ds~lonr sud 00mp8n00b1080
      0DllOOt.dby hia d\uw tho riSOOlyoor; thlrdlt,
      aald roqort ohall ooonbsln an itomlsodltatewnb
      o f 81 1
             fo ea o,o misuio naSr r Q
                                     oompons*tlonol*a med
      duringthe il~aolyoor whioh wore not aol20.90).,
      toathrr with the name ot the               amid




             hrtlolo3898, VornoIL's
                                  Auao~ato6 Clrll eliatut6oa
protides;
           vho rlsoal year,within tbo mooningo? thio
      Aot, shall begin on Januarylasdot looh yoorg and
      eooh diOWOt, 00UBt~Ond proOiILOt  OfffOorOhOu
      tile his reportant4make the tinol orttloaentN-
      gulnb tn tblo Aot not later than ?mbmory lot of
      rooh feari pr@vldrd,howWar, that ofiiooroM-
      oelvlngen annual salaryoa oonponoottanfor their
      aeniooo aball, by the el06e crfoooh moath, par
      into tho Oifisecs'solor? Fund or iundo, oil fooe,
      ~lmmionm end oomponsatlonoo~lootedby hln dua-
      1nK ssid mnxth. whenavera uo hoftlo*rlr vo o ror
        o frootlonalport of the tlaoal   par, ho shall
        nonrtholooa tile hIo report and make ii&ml aottle-
        tint for naoh part! ot tho moor am he servos onA
        aholX be entitledto ouob;poportloaate    port or
        hi8 ocmpenootlon88 the tirr for hio ranloo     bears
        to the entlro year. . . .*
                       o@ Artiolo3899, Vernon'6Anao8atod
            Poragroph(o)
    civilStotutonprovldoa In part:
                *(aI       At tho olooo at loeh month ot hi8 8.n
         or ot’tloe eaoh offloornomod hereinrha la mmpon-
         latod on a Sea baa10 oholl roko lo part of thr M-
        phrt now nquired br law, a~ ito8Iu6 and mwa
        ltotomont of 011 the aotual    an4 noeooaoryexpoana
        inournd by him in the oondu~tot him otfloo,auah
        am statlanory,atampo,telaphone,premiumaOILofri-
        olsla~ bontls,  lnolud      th e
                                       root o fltwt;y  b o a 40
        ror h i8 Do p u b loP6 F,u a o nHP O burglary,
                               3                         t& o tt,
        robbery laauronoa   proteotln#  pubdo tuadla, tnrel-
        lng    rxpwmea           and    0th~      naoeorary      oxponoor;     prorIdo4,
        *hat  in adaltlonto thr 0rfi0w nosod heroin,
        the countytrooour~r,      oounty nudltor,oountyroml
        oosmlastonars,   ooiuity aohool ouporlntondonb,     on4
        the hide end onIvio1    inspaotorshall likowlosaoko
        a mqort on the,,prraitmo     isao~rlolola~ bonds, ln-
        eludingtho 0008 of 8umtJ bonds ior rap dgu%iea,
        and oo~b proaltuoa oh811 bo aubjoet to papmendout
        0f the ~0~0 0r 06fa 0rf;00, ma heroin ottrorrim
        provldadior the otfloorrMmad~ 05a prPT4VIQ.d
        rurthor tnst %r any oi the a?floero      00 ibol~atad
        ar4 on a dolorsrothsr than a foe bsala,        than  011
        ou0h bead prealuawtox orriaoro and thdr dspotloa
        oh011 be paid rrca the ~norol lrhna or the oounty.
                The iwuoun8  0t salarionpaid to OoslotonbO
        ;ni ioputio‘ ohall olao br ol0orl~ 8hown by auoh
        orfi00r,         &ting         th4     1~~x34, pooition,      md    uaorurt
        pold oaoh; and In no                    at45t   ohall sy l     of'floer      oheu
        any    gr00tsr         44kwkt        than   l 4tu4u.~    psia    any    suoh
        oomloto5t         or     d*.puty.         . . ."

            In 00on40tion with your lnquirfwm how                                 00mpti~
    oongi~red the oaoea of State of Texas TO. 00rn40,                               106 8. We




t
Eonopabla    Ctarlwi       R.   Martin,        Page   7


(2) 397 anb Cawrw cwnty va. Fox, 61 ?. Ft.(2) &I) a&t &o
aof think tbrt titherof then6 ~8606 @wbrn or aontrolthe
qaa*ion     under      canaldoration.            M    do not think    the      rula laid
&4fl~ in 6am4rOII  COttDtYV6.FOX, au~ra,is applioablehnro.
*ape the tax aollma3r, withoutpwIoub3 authoritp,lia p lo y d
*na paid salariesto il*putlca,       th4 items belne. reports& in
~a aooount,   which llila audited    and a-,provad by the Cmalrr-
glonora'court. In the 4eaa 0r Ptete va. Camaa, aupra, thb
tipirr did fiatatr3atlpccmplywith the atatutara(gulating
the appOintmeAtOf dapnttiw6~6 fixingtheir eompm%aatlon,
mt  khb bXpbMnditUFW3    ter deputiar, had bean inaltiedin tba
amma reportwbleh woe approvcbby the 6omie~3ic11dra'          Court.
war the feats rMt*d ia your Ibtt6rC, 66 quotedabove, the
O~aOiat or the Pew4 tid not mko any itemizedend avow
mtbly atatamantat the 4obualand neo4saary axp4aaaain-
ourredby him in the eonbuetbt bin orrio r4pufr4d bp 18s.
In Bis    anmia1    report, the JoaClee               ot ths   Paaw   did      not    rhow
or iooludoa~ expoaa*a ina-        by hbn In the ooaduotot
his attloa.  It will b6 further notoU that the osnuol rapox%
web not rim   wltaln the oiao ra uiratl by Arti    jm,  WIpm,
Construing~i,rtiole XI?, aupr4,R the Q666 or Wooogdw~*@
Coaatpva. M.nU*r,140 E. W. (2) 972, quotilnt; tmm tb 0660
or wmri4id   v4.  Tarrell6ompP468oo., 62 5. w, 116, U6,
wit ratuead,   where a statutb of skillarpurpo~ waa eon-
a*rwd, aeid,
             *In aot1ons         to lw0ov*r a pakl416l,
                                                      atriotnow
      o? p;L.cdill#      and poo?         i*    mquin8.        IPh4 Art     ulltlsr
      eonafdoration ie 41&ly penal la its ah4raot4r
      and it In only for a wilfnl~..dlarogarb d the lmw
      that it4 pbnalty ahouia ba lntllote8.*
          In th4 @aa4 at Pleraea,Tuatlor     6f the Baao4, 4)
 ll *a.Oali44tonCaont~,132 8. W. (2) 27, rat4orlngPO Art-
1018 389S, Vernon*% Ammtsted 61~11 rrtatutea,     it wee held,
araongother thinga, that  the purpoe4et the rtatotamquir-
Ina aauntyotflcrlals  to make a monthly atatamaatat wpan566
inomm6 Inthe ot-m,nduot  ot their ottlota   wee to prwitlo   a
waad of asaertalningt&4 oorm4tnaa4 of Leuehlx p a n6       lts
                                                           e ma
oaoh prantha6 they are laoorrsdend that th4 8otusloxpbaEb8
paid or incurredbp staohofflo4ra   acastltutb    the wa6w4~ or
6hs   otrioial~a        right    to meonpwnt              from the omnty.             TM8
 baas furtherholun th4t n Juatfbaof thb Pea04 wa4 n6$ m-
 titledto me~var tnm the oetmtpitem8 of bxpbnw 01aiwQ
gosorabio          O&r164 R. Martia,               Pam a


fa po*toem, trav*lIag lxponoo8, and mooo4ngor l4rvIoo dpc-
iisg84rtain pen   *hi10 tn arrI4o, *or4 tho runt140 did not
poadbr monthly atatowwdtoof 0uaQ 4xp4sio40aa nqulrod by
statuto but wnly fIloa enauelroportooatiwting the OX-
pbnooohl limp allaamounta.     This 66111)
                                         a100 furthorholds
tJi8t the atatutorOqUiringOounty of’tloora      to arakea montblf
rtatomontor 4xp4waa    Inourmd   la the eonduct     or their cbtloao
mot     ba evadad by givingyearly latlPreteo     o r lxpenooa $5
Ifimpoua amounts.
                Rotsrrln(        to Art1014         3899,      wpra,      we quote        troa
the obovb wntionad 0660 60                     t0llow6t


               vi14 aanit4rt  purpoao or thlo otatuta  woo
         to p r evfdo a wa a sor lo o *r ta iathf~ o0o r r 4 o t
         no 68or oxponoa itrr    laah aenth 00 they lm in-
         0-a.         Tho aotual           4xp4nwo        Q&I& or Inourma
         80mitut4   th0~.a800~tllu or the                   0rfi0irl*0      ri*t
         to raooupmant.         meathlr
                                  TJm                     Itomtaetloa16 for
         the protoatlon          of the comity            by ltfe?dln(l      I Y~IU
         of oaobztoInlnutho Toot ana                      amosat     of aoah 01oImd
         item   of lp4neo        ,Una      vbethor    it  -8        pmperlp lherp
         able l8 e.oeb.It10                 8omlf4otPratin              lnwalaw-
         port8 a+! oeail~d    br the •VI~SMO that the&o
         lxp4aaao uie4 MF*ll 48tIwt*d and 0 lump sum
           van oaoh my..   The  otitnt4 would be or no value
          t It0
         4’         solutort      provI~loaa         ooold        ba 6vaQod in     thi8
         wliaor.      . . .a
                The authtmiu(l
                        4xp4no40 whloh Ut be 6oduotM uadqr
&tiolo       oupra,4~ laol'4rgmm4r lu*wo lnum4nt4d
            3899,
Morala, and on offloor to be entitledto arks luoh dodoe-
tIon8 auot oopapl~ with Artlola  W99, lupro, by makIn& an
It4aIxod and worn   atotombnt ot.611 tb6 actuoz and n40ec
wry osponaas Ineurrsd  br him In ‘theoonduofof hi8 oWI@e
at the olore or eeoh aonth or Us tanuse ot ottlao.   u
rbom stated,  only thoee lx$4n840 whIsh 8~ aothorlnd   uqdor
tha rtatata         6on ba     d44oatea.           mcm      tho tooto     rtatad     in     lpow
lattar,the Just1060t tb6 Pea00                        did     not make    an It4mIxrb aoll
muera     wmthlp      atalwmnt          of   tha    lxponaoo        lneurnd br him ia
the     aoaduat et his
                   ott1~  so rogulrod bg Art1410 9899. It
la further stat46 that the Justiooet the Paaoo did not in-
elude any erponaaoIncumad by hIm In the OonduM Q$ bIr
  0m00     1+&i*   annual report uhloh ir r0puir0a to ba rlha br
' mtiole 3897, rupra. Then ~foro,u* thl*, that the opinion
 ~ef the Court in the oaae of Planar, Turtles of tha Poaoo
  lt al-m.     0alroaton Gwatr*  aupm,  anamra your quaatfon L
  $ho nogatlro.
             Tmatloa th&t the l'orsgolag   fully um*ora rour in-
  qwiry. w3 axe
                                            Youra   vary tmly
                                       ATT#MRY   OFHERAL OF mX~8



                                                    Maal    wulta8m
                                                           Aa8latant